Citation Nr: 1119439	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for gastroesophageal reflux disease (GERD) with gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued a previously assigned noncompensable disability rating for service-connected gastroesophageal reflux disease (GERD) with gastric ulcer.  Thereafter, the Veteran perfected an appeal as to the noncompensable rating assigned for his disability.

In September 2006 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded the issue in July 2007 and again in July 2010 for further development.  The development has been completed, and the case is before the Board for final review.  The Board notes that the appeal originally encompassed additional issues.  However, a December 2009 rating decision granted service connection for post traumatic stress disorder and the July 2010 Board decision denied increased ratings for hearing loss and hemorrhoids.  Accordingly, the only issue remaining on appeal before the Board is the one listed on the cover page of this decision.

In a December 2009 rating decision the Appeals Management Center (AMC) increased the assigned rating to 10 percent, effective October 18, 2004, the date the Veteran's claim for an increased rating was received by the RO.  Then, in a November 2010 rating decision the AMC increased the assigned rating for GERD to 20 percent, effective October 18, 2004.  Nonetheless, the issue of entitlement to an increased evaluation for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

FINDING OF FACT

Gastroesophageal reflux disease with gastric ulcer is manifested by symptoms including subjective reports of epigastric pain controlled on medications with objective evidence of a weight gain to 213 pounds in November 2009 from 189 pounds in November 2004.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for gastroesophageal reflux disease with gastric ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a November 2004 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  March 2006 and November 2008 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notices included examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in November 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA treatment records, VA examination reports, records from the Social Security Administration (SSA), and lay statements and hearing testimony.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is currently assigned a 20 percent rating for GERD with gastric ulcer pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7305 (2010).  He contends that his condition is more severely disabling.

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built- up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  38 C.F.R. § 4.27.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Therefore, the Veteran's GERD with gastric ulcer is rated according to the analogous condition of gastric or duodenal ulcers under Diagnostic Codes 7304 or 7305, or hiatal hernia under Diagnostic Code 7346.

7304
Ulcer, gastric
7305
Ulcer, duodenal:
Rating

Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health
60

Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year
40

Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations
20

Mild; with recurring symptoms once or twice yearly
10

38 C.F.R. § 4.114, Diagnostic Code 7304 (2010).

The Veteran's GERD disability was previously evaluated under the analogous criteria for a hiatal hernia in rating decisions dated in March 2005 and December 2009 pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2010).

7346
Hernia hiatal:
Rating

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30

With two or more of the symptoms for the 30 percent evaluation of less severity
10
38 C.F.R. §  4.114, Diagnostic Code 7346 (2010).

In a VA treatment note dated in October 2003 the Veteran presented to the clinic to establish care.  He denied any weight loss, GERD symptoms, nausea or vomiting, dysphagia, or melena.  His weight was recorded as 195.5 pounds.

In a VA mental health note dated in November 2004, he reported that Paxil, a medication for a psychiatric disorder, was causing nausea and an upset stomach.  His weight was recorded as approximately 189 pounds.

In a VA esophagus and hiatal hernia examination report dated in December 2004, the Veteran stated that he was given Zantac (ranitidine) when he was diagnosed with reflux and an ulcer in 1993, but has not had any further complications since then other than some reflux about one time per week.  He denied any current treatment for it besides taking some antacids.  He denied any dysphagia, pyrosis, epigastric pain, hematemesis, melena, or regurgitation.  He reported some vomiting during the last couple days secondary to a viral gastritis.  Reported objective findings included no epigastric tenderness; no signs of anemia; and well-developed, well-nourished in no acute distress.  The diagnosis was mild reflux with no significant complications.

In correspondence dated in April 2005, the Veteran stated that he did tell the December 2004 VA examiner that he has substantial pain along with shoulder and arm pain with regurgitation, and that he had been advised to limit or eliminate all acidic foods.  He stated that he submitted upper GI results along with pictures that were taken to determine the extent of his ulcers.  The Board reviewed those records, including a March 1994 esophagogastroduodenoscopy (EGD) report and a photocopy of a picture.  However, because these are service treatment records, they do not address the current nature of his disability, which is the question at issue.

In a VA mental health note dated in August 2005, the Veteran again reported that he had nausea off and on since starting on Paxil, he had vomiting and diarrhea for the past two days, and he requested to discontinue Paxil and start Prozac instead.  In a primary care note dated in December 2005, he complained of difficulty breathing and reported he had been smoking one pack of cigarettes for 30 years.  He denied chest pain, nausea, vomiting, or weight change, but stated that he does get epigastric pain.  The assessment included shortness of breath/tobacco abuse.

In a VA EGD procedure report dated in January 2006, the entire esophagus was reported as normal except for the distal esophagus where there were changes of chronic GERD.  Recommendations included taking Zantac at bedtime.

In September 2006 the Veteran testified that he takes medication daily for acid reflux and was once prescribed antibiotics for ten days for acid reflux; that he has pain in his chest, under his armpit, and in his stomach that sometimes radiates; and that he has described his symptoms to his VA primary care doctor and nurse.  He stated that he sleeps with his head raised on a pillow.  When asked whether he experiences any difficulty swallowing, he replied that quite a few times he has had difficulty swallowing with a feeling of something being stuck in his throat.

Approximately one week later in a September 2006 VA telecare note, the Veteran stated that his GERD medications were not helping and that he felt like food was getting stuck in his throat.  A barium swallow study performed the next day was reported as normal.  In October 2006 the Veteran called for the results and asked why he was having problems if everything was normal.  He participated in a videofluoroscopic swallow study in October 2006, and the impression was no evidence of oral-pharyngeal dysphagia.

In a July 2007 pre-operative nursing note to repair an umbilical hernia, the Veteran denied any difficulty swallowing or any unintentional weight loss of ten percent of body weight in the past six months. 

Records from the Social Security Administration (SSA) were received in September 2007 and showed that the Veteran was determined to be disabled for SSA purposes beginning in June 2003 based on the primary diagnosis of disorder of the back.  Associated medical records included service treatment records, duplicative VA treatment records, and private treatment records that pertained to a December 2002 workplace back injury.

The Veteran participated in a VA cardiology stress test in October 2007 to evaluate his complaints of chest pain under his left breast that had radiated into his left arm for the past three weeks.  He reported that he continued to smoke one pack of cigarettes a day.  The results were reported as submaximal because he needed to be taken to the emergency room for further evaluation due to chest pain when leaving the stress test room.  Following an evaluation in the emergency department, the diagnosis was probable noncardiac chest pain.

In a January 2008 VA treatment note, the Veteran reported that he had a coronary artery bypass graft in November 2007 and since then had some chest pain that was reportedly an inflammation of the lining of the heart (pericarditis).  He denied any nausea, vomiting, or weight changes, which was recorded as 193 pounds.  The assessment included stable GERD.

In a VA treatment note for a general medical examination in October 2008, the Veteran reported that his GERD disability was stable on omperazole (Prilosec).  He denied any change in weight or appetite, or any nausea or vomiting.  His weight was recorded as 204 pounds.

In correspondence dated in November 2008, the Veteran stated that his GERD with gastric ulcer is being treated and is under control as long as he remains on medication and that flare-ups are not as frequent.  He explained that if he stops taking his medication, omeprazole and ranitidine, then he has very bad heartburn with acid reflux.

In a VA examination report dated in November 2008, the examiner indicated that he called the Veteran at home and obtained a verbal history, including his current symptoms.  The Veteran reported taking omeprazole and ranitidine (Zantec) for GERD and past ulcers with minimal and only occasional heartburn and without any dysphagia.  He claimed that missing only one or two doses of medications results in severe and protracted heartburn.  No physical examination findings were reported.

In a VA post-operative note dated in December 2008, the diagnosis following an EGD study for reported abdominal pain was normal.

In a VA primary care note for a general medical examination in July 2009, the Veteran reported that his GERD disability was still stable on omperazole and again denied any change in weight or appetite, or any nausea or vomiting.  His weight was recorded as 207 pounds.  Approximately two weeks later, he participated in a nutrition consultation and expressed a desire to lose weight.  In a nutrition therapy note dated in November 2009, his weight was reported as approximately 213 pounds, and the dietitian remarked that the Veteran had gained a significant amount of weight.

In a VA primary care note for a general medical examination in July 2010, the Veteran reported that his GERD disability was still stable on omperazole and again denied any change in weight or appetite, or any nausea or vomiting.  His weight was recorded as 202 pounds.  

In July 2010 the Board remanded the claim to obtain additional, relevant VA treatment records and to provide the Veteran with an additional VA gastrointestinal examination that included a report of any objective evidence of material weight loss or anemia due to his GERD or gastric ulcer.  A review of the claims file reveals that the agency of original jurisdiction (AOJ) complied with the remand instructions, and the Veteran's representative acknowledged such compliance in an April 2011 statement.

In a September 2010 VA stomach, duodenum, and peritoneal adhesions examination report, the Veteran indicated that he was still taking antacids and omeprazole with good response and denied any periods of incapacitation due to stomach or duodenal disease.  He stated that he has gnawing or burning epigastric pain at least daily before eating, one to several hours after eating, and at night.  He denied episodes of abdominal colic, nausea or vomiting, and abdominal distention; but also reported a history of weekly nausea and vomiting.  He denied any hematemesis or melena.  On physical examination his weight was 201 pounds, and there were no objective signs of significant weight loss or malnutrition or anemia.  An EGD study performed in September 2010 that is associated with the claims file was reported as normal and much improved from the 2006 study.  The diagnosis was GERD, and the examiner characterized it as very mild based on EGD findings.

After considering the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent for GERD is not warranted.  The Veteran's GERD disability is manifested by subjective reports of epigastric pain controlled on medications with objective evidence of a weight gain to 213 pounds in November 2009 from 189 pounds in November 2004.  In addition, the Veteran has repeatedly indicated that his GERD is stable on medication (December 2004, October and November 2008, July 2009, and July and September 2010).  Such manifestations are adequately addressed by the 20 percent evaluation presently assigned. 

A higher, 40 percent, rating is not warranted under Diagnostic Code 7305 because there is no objective medical evidence of impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A higher, 30 percent, rating under Diagnostic Code 7346 is also not warranted because there is no objective medical evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran's condition has been reported as being stable on medication and has been described by clinicians as being mild.

The Board acknowledges that the Veteran is competent to identify many of his symptoms related to GERD, such as vomiting or regurgitation, difficulty swallowing (dysphagia), or pain and pyrosis (heartburn).  Competency, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Unfortunately, competent evidence of record reflects that some of the Veteran's statements in letters, during his hearing, and during VA compensation and pension examinations about his GERD symptoms are inconsistent with his statements made during the course of obtaining routine medical treatment.  For example, the Veteran reported a history of weekly nausea and vomiting on VA examination in September 2010; however, only VA records in November 2004, December 2004, and August 2005 contain complaints of nausea and/or vomiting, and the Veteran attributed those symptoms to taking Paxil and to viral gastritis.  Moreover, while he affirmed upon questioning during his September 2006 hearing that he experienced difficulty swallowing and reported a sensation of food being stuck in his throat to VA treatment providers one week later, barium swallow and videofluoroscopic swallow studies documented normal swallow function, and he denied any difficulty swallowing or dysphagia at all other times.  Finally, while the Veteran testified in September 2006 that he has pain in his chest and under his armpit, none of his VA treatment records attributed those symptoms to his GERD disability.  Instead, his treatment records and statements document subsequent cardiac testing and pericarditis.  In summary, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his GERD with gastric ulcer.  

The Board considered other Diagnostic Codes relating to the digestive system, but finds that no other codes would provide a rating higher than that presently assigned based on the Veteran's symptomatology and diagnosis.

For all the foregoing reasons, the Board finds that there are no objective medical findings or persuasive lay evidence that would support the assignment of a rating in excess of 20 percent for GERD with gastric ulcer.  Therefore, entitlement to an increased rating for that condition is not warranted, and the claim is denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted because his symptomatology has been reported as stable on medications.  

As a final matter, the Board has also considered whether the Veteran's GERD with gastric ulcer presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for gastroesophageal reflux disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


